DISMISS; and Opinion Filed September 28, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00423-CV

                         SCOTT DAMON RICHARDSON, Appellant
                                       V.
                              STEPHEN CRAIN, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-09777

                              MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                   Opinion by Justice Schenck
       The clerk’s record in this appeal has not been filed because appellant has failed to pay the

clerk’s fee. By letter dated August 21, 2018, we cautioned appellant that the appeal could be

dismissed if he failed to file, within ten days, written verification he had paid or made arrangements

to pay the fee or was entitled to proceed without payment of costs. See TEX. R. APP. P. 37.3(b).

To date, appellant has not responded. Accordingly, we dismiss the appeal. See id. 37.3(b),

42.3(b),(c).




                                                    /David J. Schenck/
180423F.P05                                         DAVID J. SCHENCK
                                                    JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 SCOTT DAMON RICHARDSON,                           On Appeal from the 68th Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-17-09777.
 No. 05-18-00423-CV         V.                     Opinion delivered by Justice Schenck,
                                                   Justices Lang and Fillmore participating.
 STEPHEN CRAIN, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Stephen Crain recover his costs, if any, of this appeal from appellant
Scott Damon Richardson.


Judgment entered this 28th day of September, 2018.




                                             –2–